FILED
                                       UNITED STATES DISTRICT COURT                            JUN 1 9 2012
                                       FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia
         Ricardo C. Thompson,                          )
                                                       )
                        Petitioner,                    )
                                                       )
                v.                                     )
                                                       )
                                                              Civil Action No.           12 0987
         J.T. Shartle, Warden,                         )
                                                       )
                         Respondent.                   )


                                           MEMORANDUM OPINION

                Petitioner, a District of Columbia prisoner incarcerated at the Federal Correctional

         Institution in Fairton, New Jersey, has submitted a Petition for Writ of Habeas Corpus and

         application to proceed in forma pauperis. For the following reasons, the Court will grant the

         application to proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

                Petitioner invokes both 28 U.S.C. § 2241 and 28 U.S.C. § 2254, but the petition is

         premised solely on the alleged ineffectiveness of petitioner's trial counsel during criminal

         proceedings in the Superior Court of the District of Columbia. See   Pet.~~   7, 10. Petitioner's

         recourse lies, if at all, in the Superior Court under D.C. Code § 23-110. See Blair-Bey v. Quick,

         151 F.3d 1036, 1042-43 (D.C. Cir. 1998) (describing§ 23-110 as "a remedy analogous to 28

         U.S.C. § 2255 for prisoners sentenced in D.C. Superior Court who wished to challenge their

         conviction or sentence"); Byrd v. Henderson, 119 F.3d 34, 36-3 7 (D.C. Cir. 1997) (Since passage

         of the Court Reform Act [in 1970], [] a District of Columbia prisoner seeking to collaterally

         attack his sentence must do so by motion in the sentencing court-the Superior Court-pursuant to

         D.C. Code§ 23-110."); see also Reyes v. Rios, 432 F. Supp. 2d 1, 3 (D.D.C. 2006) ("Section

         23-110 provided the petitioner with a vehicle for challenging his conviction based on the alleged



     /

/
    {'
                                                                                                                             3
ineffectiveness ofhis trial counsel."); Garmon v. U.S., 684 A.2d 327,329 n.3 (D.C. 1996) ("A

motion to vacate sentence under section 23-110 is the standard means of raising a claim of

ineffective assistance of trial counsel.) (citation omitted).

        Section 23-110 states:

      [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
      apply for relief by motion pursuant to this section shall not be entertained by ... any
      Federal ... court if it appears ... that the Superior Court has denied him relief, unless
      it also appears that the remedy by motion is inadequate or ineffective to test the legality
      of his detention.

D.C. Code §23-11 O(g). Absent a showing of an inadequate or ineffective local remedy, then, "a

District of Columbia prisoner has no recourse to a federal judicial forum." Garris v. Lindsay,

794 F.2d 722, 726 (D.C. Cir. 1986), cert. denied, 479 U.S. 993 (1986) (internal footnote

omitted). Because petitioner has not shown that his local remedy is inadequate to address his

ineffective assistance claim, the Court will dismiss this action for lack of jurisdiction. A separate

Order accompanies this Memorandum Opinion.




                                                   ~/c            cl HW